                                    Case 8:17-cv-00606-DOC-KES Document 161 Filed 10/26/18 Page 1 of 4 Page ID #:4192




                                                        1 C. Darryl Cordero, Bar No. 126689
                                                          cdc@paynefears.com
                                                        2 Scott O. Luskin, Bar No. 238082
                                                          sol@paynefears.com
                                                        3 PAYNE & FEARS LLP
                                                          400 Continental Blvd., Suite 600
                                                        4 El Segundo, CA 90245
                                                          Telephone: (310) 689-1750
                                                        5 Facsimile: (310) 689-1755
                                                        6 Attorneys for Plaintiff Craftwood II, Inc.,
                                                          dba Bay Hardware, individually and as
                                                        7 representative of all others similarly situated
                                                        8
                                                                                 UNITED STATES DISTRICT COURT
                                                        9
                                                                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                       10
                                                       11 Craftwood II, Inc., et al.,                   Case No. 8:17-cv-00606 (DOC) (KES)
PAYNE & FEARS LLP




                                                       12               Plaintiff,                      Hon. David O. Carter
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13         v.                                    Plaintiff Craftwood II, Inc.’s Witness
                         ATTORNEYS AT LAW




                                                                                                        List
                            (310) 689-1750




                                                       14 Wurth Louis & Company, et al.,
                                                                                                        Pre-Trial Conf.:   November 16, 2018
                                                       15               Defendant.                      Time:              7:30 A.M.
                                                                                                        Courtroom:         9D
                                                       16
                                                       17                                               Trial Date:        December 4, 2018
                                                                                                        Time:              8:30 A.M.
                                                       18
                                                                                                        Courtroom:         9D
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                           PLAINTIFF’S WITNESS LIST
                                    Case 8:17-cv-00606-DOC-KES Document 161 Filed 10/26/18 Page 2 of 4 Page ID #:4193




                                                        1            Plaintiff Craftwood II, Inc. anticipates calling the following witnesses at the
                                                        2 trial of this matter:
                                                        3
                                                        4        #            Name            Summary of Expected Testimony             Time
                                                        5                                                                              Estimate

                                                        6       1.      Diana Newton        Craftwood II’s business, knowledge of      2.5 Hours
                                                                                            faxing, Wurth relationship, fax ads
                                                        7                                   received from Wurth, issues arising
                                                                                            from receipt of faxes
                                                        8
                                                                2.      J.M. Quintero       Craftwood II’s interaction with Wurth      1 Hour
                                                        9
                                                       10       3.      Tom Mauss           Wurth fax program and Wurth’s              1.5 Hours
                                                                                            knowledge of the TCPA
                                                       11
PAYNE & FEARS LLP




                                                                4.      Kathy Greene        Wurth marketing, knowledge of the          1.5 Hours
                                                       12                                   TCPA and concerns about fax
                    400 CONTINENTAL BLVD., SUITE 600




                                                                                            broadcasting, fax disclosures
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                                5.      Barry Clark (by     Wurth relationship with Westfax,           1 Hour
                                                       14               deposition)         Westfax broadcasts, Westfax invoices,
                                                                                            and Westfax terms and conditions
                                                       15
                                                       16       6.      Chris Nichols       Creation and sending of certain faxes      1.5 Hours
                                                       17       7.      Teresa Minehart Wurth fax blasting and marketing;              2 Hours
                                                                                        Wurth interaction with Westfax and
                                                       18                               recordkeeping; and Wurth sending of
                                                                                        particular faxes to Craftwood II
                                                       19
                                                       20       8.      Justin Corona       Creation and sending of certain faxes      1.5 Hours
                                                                                            different from those above
                                                       21
                                                                9.      Kim                 Westfax invoices to Wurth                  30
                                                       22               Schnurstein*                                                   Minutes
                                                       23
                                                       24            Craftwood II reserves the right to call witnesses, or present deposition
                                                       25 testimony by witnesses, not designated herein, for the purposes of impeachment
                                                       26 and/or rebuttal. Craftwood II also reserves the right to call witnesses designated by
                                                       27 any other party in its case-in-chief.
                                                       28
                                                                                                        -2-
                                                                                              PLAINTIFF’S WITNESS LIST
                                    Case 8:17-cv-00606-DOC-KES Document 161 Filed 10/26/18 Page 3 of 4 Page ID #:4194




                                                        1 DATED: October 26, 2018        PAYNE & FEARS LLP
                                                        2
                                                                                         By:         /s/ Scott O. Luskin
                                                        3                                                   C. Darryl Cordero
                                                        4                                                    Scott O. Luskin

                                                        5                                      Attorneys for Plaintiff Craftwood II, Inc.,
                                                        6                                      dba Bay Hardware, individually and as
                                                                                               representative of all others similarly
                                                        7                                      situated
                                                        8
                                                        9
                                                       10
                                                       11
PAYNE & FEARS LLP




                                                       12
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                               -3-
                                                                                    PLAINTIFF’S WITNESS LIST
                                    Case 8:17-cv-00606-DOC-KES Document 161 Filed 10/26/18 Page 4 of 4 Page ID #:4195




                                                        1                                     Certificate of Service
                                                        2            I hereby certify that at the time of service, I was over 18 years of age and not
                                                        3 a party to this action. I am employed in the County of Los Angeles, State of
                                                        4 California. My business address is 400 Continental Blvd., Suite 600, El Segundo,
                                                        5 CA 90245.
                                                        6              On this 26th day of October, 2018, I served true copy of Plaintiff Craftwood
                                                        7 II, Inc.’s Witness List on the interested parties in this action via the United States
                                                        8 District Court CM/ECF system on all parties or persons requiring notice.
                                                        9
                                                       10                                                  /s/ Scott O. Luskin
                                                       11                                                  Scott O. Luskin
PAYNE & FEARS LLP




                                                       12
                    400 CONTINENTAL BLVD., SUITE 600




                                                            4827-6004-7737.1
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                        -4-
                                                                                              PLAINTIFF’S WITNESS LIST
